Case 0:20-cv-61297-RKA Document 6 Entered on FLSD Docket 07/14/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-61227-CIV-ALTMAN/Hunt

 DANIEL MONCADA,

        Plaintiff,
 v.

 WAWA, INC.,

       Defendant.
 _________________________________________/

                       ORDER SCHEDULING STATUS CONFERENCE

        The Plaintiff’s Complaint alleges violations of one of the following: the Americans with

 Disabilities Act (“ADA”), 42 U.S.C. §§ 12181, et seq, the Fair Debt Collection Practices Act

 (the “FDCPA”), 15 U.S.C. §§ 1692–1692p, et seq, or the Telephone Consumer Protection Act

 (the “TCPA”), 47 U.S.C. §§ 227, et seq. Consistent with the Court’s practices in such cases,

 counsel are directed to appear at a status conference on Wednesday, July 22, 2020, at 1:00 p.m.

 The conference will be conducted telephonically. At that time, the parties shall dial 1-888-363-

 4734 and enter access code 9127026, followed by the # symbol. Counsel must not utilize

 speakerphone functionality during the hearing. If possible, counsel should use a landline.

 Instructions for the status conference are as follows:

           1.   The parties are not personally required to appear, but a representative of each

                party with full authority to enter a full and complete compromise must appear.

           2.   If an agreement is reached, the parties shall promptly notify the Court.

           3.   The Plaintiff’s counsel must appear with the entire case file. If any of the

                Defendants have not yet appeared, the Plaintiff must serve a copy of this
Case 0:20-cv-61297-RKA Document 6 Entered on FLSD Docket 07/14/2020 Page 2 of 3



               Order on any such Defendant within two business days of the date of this

               Order.

         4.    The Clerk is DIRECTED to enter this Order in the following cases:

              a.        20-cv- 61227 – Moncada v. WAWA, Inc.

                     i.        (Call in time: 1:00 p.m.)

              b.        20-cv-81004 – Fernandez v. Applebee’s

                     i.        (Call in time: 1:10 p.m.)

              c.        20-cv-80836 – Cohan v. Lowe’s

                     i.        (Call in time: 1:20 p.m.)

              d.        20-cv-61384 – Mahlberg v. Chico’s FAS, Inc.

                     i.        (Call in time: 1:30 p.m.)

              e.        20-cv-21346 – Ezold v. Tracfone Wireless

                     i.        (Call in time: 1:40 p.m.)

              f.        20-cv-61206 – St. Clair v. USHealth Advisors

                     i.        (Call in time: 1:50 p.m.)

              g.        20-cv-60900 – Durrant v. Fiserv, Inc.

                     i.        (Call in time: 2:00 p.m.)

              h.        20-cv-61297 – Hall v. LVNV Funding, LLC et al.

                     i.        (Call in time: 2:10 p.m.)

              i.        20-cv-60804 – Harwood v. Nationwide Credit

                     i.        (Call in time: 2:20 p.m.)

              j.        20-cv-61295 – Amodio v. Cavalry Investment, LLC et al.

                     i.        (Call in time: 2:30 p.m.)


                                                 2
Case 0:20-cv-61297-RKA Document 6 Entered on FLSD Docket 07/14/2020 Page 3 of 3



              k.       20-cv-61257 – Aitboukil v. Jefferson Capital Sys., LLC et al.

                      i.      (Call in time: 2:40 p.m.)

       DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of July 2020.




                                                          _________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE
 cc:   counsel of record
